 



Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_063020.htm]

Exhibit 10.02

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. THE OMISSIONS HAVE BEEN INDICATED BY “[***].”

 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”), dated June 11, 2020 (the “Effective
Date”), is entered into by and among Trigemina Holdings, Inc., a Delaware
corporation (“Seller”), Tonix Pharmaceuticals, Inc., a Delaware corporation
(“Buyer”) and, solely for the purposes of Section 6.1, each of the Executive
Shareholders (as defined below).

 

Background

 

WHEREAS, Seller, together with its Affiliates, are the sole owner of the
Purchased Assets (as defined below); and

 

WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to acquire and assume from Seller, all of the Purchased Assets and Assumed
Liabilities (as defined below), all as more specifically provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions

 

All terms not defined below are as defined elsewhere in this Agreement.

 

“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by or is under common Control with another Person. A Person will be deemed to
“Control” another Person if it has the power to direct or cause the direction of
the other Person, whether through ownership of securities, by contract or
otherwise.

 

“Applicable Laws” means, in respect of any Person, property, transaction, event
or course of conduct, all applicable laws, statutes, regulations, rules,
ordinances, regulatory policies, codes, guidelines, official directives, orders,
rulings, judgments and decrees of any Governmental Authority.

 

“Assignment and Assumption Agreement” shall have the meaning in Section 6.10.

 

“Assumed Liabilities” means the Stanford License and any Liabilities of the
Seller arising after the Closing Date under the Transferred Contracts.

 

“Buyer Indemnified Parties” shall have the meaning in Section 8.1.

 



 

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York, USA, are permitted or required to close by law or
regulation.

 

“Cap” shall have the meaning in Section 8.3.

 

“Cash Consideration” shall have the meaning in Section 3.1.

 

“Closing” shall have the meaning in Section 3.4.

 

“Closing Date” shall have the meaning in Section 3.4.

 

“Compounds” means [***] and any and all other compounds owned, controlled or
being developed by Seller.

 

“Confidential Information” shall have the meaning in Section 6.1(a).

 

“Corporation” shall have the meaning in Section 3.2.

 

“Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or encumbrance of any nature whatsoever.

 

“Equity Consideration” shall have the meaning in Section 3.1.

 

“Excluded Liabilities” means any and all Liabilities of Seller that are not
expressly included in the definition of Assumed Liabilities, including, but not
limited to:

 

(a)       any and all Liabilities arising prior to or on the Closing Date under
the Transferred Contracts;

 

(b)       any and all Liabilities of Seller with respect to taxes;

 

(c)       any and all Liabilities arising out of or otherwise relating to the
employment or service of any Person, including Seller’s officers and directors,
by Seller;

 

(d)       any and all Liabilities of Seller under this Agreement or incurred in
connection with the negotiation or consummation of this Agreement; and

 

(e)       any and all Liabilities of the Seller arising out of events,
transactions, facts, acts or omissions which occurred prior to or on the Closing
Date.

 

“Executive Shareholders” means each of Michael C. Scaife, Ph.D., Taylor Rooke
and Dr. Shashidhar Kori.

 

“FDA” means the United States Food and Drug Administration or any successor
agency performing similar functions.

 



 -2-

 

 

“Fundamental Representations” shall have the meaning in Section 8.3.

 

“Governmental Authority” means any court, governmental agency, department or
commission or other governmental authority or instrumentality, including, but
not limited to, the FDA.

 

“Indemnified Party” shall have the meaning in Section 8.6(a).

 

“Indemnifying Party” shall have the meaning in Section 8.6(a).

 

“Intellectual Property Rights” means all right, title and interest of Seller in
and to (a) the Patents, (b) the Trademarks, (c) the Know-How, (d) the Technical
Information and (e) any copyrights and other intellectual property related to
any of the foregoing, the Compounds, the Products, or the Nasal Delivery
Technology.

 

“Know-How” means any of Seller’s know-how, show-how, technical and non-technical
information, trade secrets, formulae, techniques, sketches, drawings, materials,
models, inventions, designs, specifications, processes, apparatus, equipment,
databases, research, experimental work, development, pharmacology and clinical
data, software programs and applications, software source documents, third-party
licenses, in each case, related to the Compounds, the Products, or the Nasal
Delivery Technology.

 

“Liability” or “Liabilities” means any and all debts, liabilities and
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured, or determined or determinable, including those arising under any law,
action or governmental order and those arising under any contract, agreement,
arrangement, commitment or undertaking, or otherwise.

 

“Losses” means, collectively, any and all damages, losses, taxes, Liabilities,
claims judgments, penalties, costs and expenses (including reasonable legal fees
and expenses); provided that, except in the event of Third Party Claims,
“Losses” shall not include punitive, incidental, consequential, special or
indirect damages.

 

“Nasal Delivery Technology” means Seller’s proprietary technology allowing for
nasal-cerebral drug delivery.

 

“Parent” means Tonix Pharmaceuticals Holding Corp.

 

“Parties” means collectively the Seller and Buyer.

 

“Party” means either the Seller or Buyer.

 

“Patents” means (a) U.S. Patent #s [***] and (b) all other patents and patent
applications owned or controlled by Seller relating to or that cover, in whole
or part, the Compounds, the Products, the Nasal Delivery Technology and/or the
development, manufacture, composition, use, distribution, marketing, promotion,
sale, administration or formulation of the Compounds, the Products, and the
Nasal Delivery Technology and, in the case of both (a) and (b) any
substitutions, extensions, additions, registrations, reissues, reexaminations,
renewals, national phase applications, divisions, continuations,
continuations-in-part or supplementary protection certificates thereof, and all
foreign counterparts of any of the foregoing.

 



 -3-

 

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Authority or other entity.

 

“Product” means any pharmaceutical product that incorporates any of the
Compounds.

 

“Purchase Price” shall have the meaning in Section 3.1.

 

“Purchased Assets” means:

 

(a)        the Intellectual Property Rights;

 

(b)       the Transferred Contracts;

 

(c)       all rights under any executory contract to which the Seller is a party
related to the research, development, manufacture or commercialization of the
Compounds or Products, the Nasal Delivery Technology or to the Intellectual
Property Rights, including, without limitation, any license agreement, security
agreement, indemnity agreement, subordination agreement, mortgage, equipment
lease and other lease or sublease (whether or not capitalized), conditional sale
or title retention agreement and any purchase order from any customer;

 

(d)        any inventories of Compound, Product or other supplies, equipment and
other tangible assets used in connection with the development of the Compounds,
Products, or Nasal Delivery Technology;

 

(e)       all authorizations, consents, approvals, licenses, orders, permits and
exemptions of, and filings or registrations with, any Governmental Authority, to
the extent transferable by the Seller;

 

(f)       all books, records, files and papers relating to, or necessary to the
conduct of, the Seller’s business (other than Seller’s tax returns, minute books
and other company records);

 

(g)       all rights and claims of the Seller, whether mature, contingent or
otherwise, against any Person, whether in tort, contract or otherwise,
including, without limitation, causes of action, unliquidated rights and claims
under or pursuant to all warranties, representations and guarantees made by
manufacturers, suppliers or vendors, claims for refunds, rights of off-set and
credits of all kinds and all other general intangibles; provided, however, that
such rights and claims shall not include any rights and claims of Seller under
this Agreement;

 



 -4-

 

 

(h)       the benefit of coverage provided by all current and expired insurance
policies of Seller to the extent they relate to any of the Purchased Assets or
Assumed Liabilities; and

 

(i)       all other assets owned by Seller used or useful in the research,
development, manufacture, or commercialization of the Compounds, Products, or
Nasal Delivery Technology, whether or not reflected on the books and records of
the Seller.

 

“Restricted Field” shall have the meaning in Section 6.1(b).

 

“Restricted Period” shall have the meaning in Section 6.1(b).

 

“Seller Indemnified Parties” shall have the meaning in Section 8.2.

 

“Stanford” means The Board of Trustees of the Leland Stanford Junior University.

 

“Stanford License” means that certain Amended and Restated Exclusive License
Agreement dated November 30, 2007, as amended, by and between Seller Stanford.

 

“Stanford Payment” shall have the meaning in Section 3.1.

 

“Support Agreement” shall have the meaning in Section 3.2.

 

“Support Agreement Legend” shall have the meaning in Section 3.2.

 

“Technical Information” means data and other information related to the
Compounds, the Products, or the Nasal Delivery Technology that is necessary and
useful for the further research, development, manufacture, commercialization,
and/or registration of Compounds, Products or the Nasal Delivery Technology,
that is owned by Seller or otherwise controlled by Seller, and that exists as of
the Closing Date, including, without limitation, all INDs, correspondence with
FDA or other governmental authorities, clinical data, pre-clinical data, adverse
event data, pharmaceutical development reports, formulations and other medical
and technical information.

 

“Third Party” means any legal Person, entity or organization other than Buyer,
Seller or an Affiliate of either Party.

 

“Third Party Claim” shall have the meaning in Section 8.6(b).

 

“Tonix Stock” means the common stock of Parent, which is the parent company of
Buyer.

 

“Trademarks” means all rights with respect to (a) the “Trigemina, Inc.”
trademark, trade name and related logo, (b) the trigemina.com domain name and
(c) any and all other trademarks, service marks, service names, trade names,
internet domain names, brand marks, brands, trade dress, package designs,
product inserts, labels, logos and associated artwork owned by Seller, including
any and all applications or registrations for any of the foregoing, and
extensions, renewals, continuations or re-issues thereof, or amendments or
modifications thereto.

 



 -5-

 

 

“Transferred Contracts” means (a) the Stanford License and (b) the contracts
listed on Exhibit A.

 

Section 1.2            Interpretation. When used in this Agreement the words
“include”, “includes” and “including” will be deemed to be followed by the words
“without limitation.” Any terms defined in the singular will have a comparable
meaning when used in the plural, and vice-versa.

 

Section 1.3            Currency. All currency amounts referred to in this
Agreement are in United States Dollars, unless otherwise specified.

 

ARTICLE 2
PURCHASE AND SALE OF ASSETS

 

Section 2.1            Purchase and Sale. Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer, and Buyer hereby purchases, acquires
and accepts, all right, title and interest in and to the Purchased Assets, free
and clear of all Encumbrances.

 

Section 2.2            Assumption of Assumed Liabilities; Excluded Liabilities.
Buyer hereby assumes only the Assumed Liabilities. Buyer will not assume or be
liable for any of the Excluded Liabilities.

 

Section 2.3            Deliveries. Within three (3) Business Days after the
Closing Date, Seller will deliver to Buyer (a) any tangible materials included
in the Purchased Assets and (b) copies (in the format in which they are
maintained by Seller) of all books, records, data, contracts, files, patents,
patent applications, trademarks, trademark files, and other information included
in the Purchased Assets.

 

ARTICLE 3
FINANCIAL TERMS

 

Section 3.1            Purchase Price. As consideration for the Purchased
Assets, in addition to Buyer’s assumption of the Assumed Liabilities, Buyer
shall at the Closing, (a) (i) pay to Seller an amount equal to Seven Hundred
Seventy-Four Thousand Seven Hundred and Fifty Nine Dollars ($774,759) by wire
transfer of immediately available funds to the account designated by Seller by
written Notice to Buyer, such written Notice to be provided at least five
Business Days prior to the Closing Date (such amount, the “Cash Consideration”)
and (ii) issue an aggregate of Two Million shares of Tonix Stock, subject to
Section 3.2 (the “Equity Consideration”); and (b) pay to Stanford an amount
equal to Two Hundred Fifty Thousand Two Hundred Forty One Dollars ($250,241),
subject to Section 6.10 (such amount, the “Stanford Payment”). The Cash
Consideration, the Equity Consideration and the Stanford Payment together shall
be referred to herein as the “Purchase Price”.



 



 -6-

 

 

Section 3.2            Tonix Stock. Any shares of Tonix Stock to be issued
pursuant to this Agreement have not been registered under the Securities Act of
1933, as amended, or state securities laws and may not be offered or sold in the
United States absent registration with the Securities and Exchange Commission or
an applicable exemption from such registration requirements. Any shares of Tonix
Stock to be issued pursuant to this Agreement will be subject to a lock-up
period ending on the date that is twelve (12) months after the date on which
such shares are issued. Such lock-up period is binding on transferees of such
shares. As a condition to the issuance of any Tonix Stock, Seller shall require,
after the Closing, each Person being issued Tonix Stock to execute a Lock-Up
Agreement in the form attached hereto as Exhibit B. In addition, the Seller
shall enter into the Voting Agreement substantially in the form attached hereto
as Exhibit C (the “Support Agreement”), which will, among other things, limit
the rights of the Seller or any transferee to vote the shares represented
thereby. The Seller understands that the Tonix Stock will include the following
legend (the “Support Agreement Legend”):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ALL THE TERMS OF A
SUPPORT AGREEMENT ENTERED INTO AS OF JUNE 11, 2020, BY AND AMONG TONIX
PHARMACEUTICALS HOLDING CORP. (THE “CORPORATION”), AND THE HOLDER, A COPY OF
WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION. SUCH
AGREEMENT, AMONG OTHER THINGS, LIMITS THE RIGHT OF THE HOLDER OR ANY TRANSFEREE
TO VOTE THE SHARES REPRESENTED HEREBY.

 

Section 3.3            Taxes. Each Party agrees to report (and to cause its
Affiliates to report) the transactions contemplated by this Agreement in a
manner consistent with Applicable Law and with the terms of this Agreement, and
agrees not to take any position inconsistent therewith on any tax return, in any
tax refund claim, in any litigation or otherwise. Each Party will bear fifty
percent (50%) of any transfer, sales, value added, or stamp duty taxes payable
in connection with the transactions contemplated hereby. Buyer shall have no
obligation, however, for any capital gains or other income taxes owed by Seller
as a result of the transaction.

 

Section 3.4            Closing. Pursuant to the terms and subject to the
conditions of this Agreement, the closing of the transactions contemplated
hereby (the “Closing”) shall take place remotely via virtual closing by the
exchange of documents by PDF or other electronic means, at 10:00 a.m. New York
time on the date hereof, or such other time and place as Buyer and Seller may
agree to in writing (the “Closing Date”).

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as of the Closing Date as
follows:

 

Section 4.1            Organization; Authority; Execution and Delivery. Seller
is a corporation, duly organized, validity existing and in good standing under
the laws of the State of Delaware. Seller has the requisite corporate power and
authority to enter into this Agreement and to consummate the transaction
contemplated hereby. The execution and delivery of this Agreement by Seller and
the consummation of the transactions contemplated hereby have been validly
authorized by all necessary action on the part of Seller. This Agreement has
been executed and delivered by Seller and, assuming the due authorization,
execution and delivery of this Agreement by Buyer, will constitute the legal and
binding obligation of Seller, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing) regardless
of whether considered in a proceeding in equity or at law.

 



 -7-

 

 

Section 4.2            Reserved.

 

Section 4.3            Consents; No Violation, Etc. The execution and delivery
by Seller of this Agreement does not, and the consummation of the transactions
contemplated hereby (including the transfer of the Purchased Assets to Buyer)
and the compliance with the terms hereof will not: (i) assuming the accuracy of
the representations of the Buyer set forth in Section 5.2, violate any
Applicable Law applicable to Seller, (ii) conflict in any material respect with
any provision of the certificate of incorporation or by-laws (or similar
organizational document) of Seller, (iii) conflict in any material respect with
or violate in any material respect any Transferred Contract or any other
contract to which Seller is a party or by which it is otherwise bound or (iv)
require Seller to obtain any approval, authorization, consent, license,
exemption, filing or registration from or with any court, arbitrator,
Governmental Authority or pursuant to any material contract by which Seller is
bound or that otherwise relates to any of the Purchased Assets, the Compound,
the Product, or the Nasal Delivery Technology.

 

Section 4.4            Litigation. To Seller’s knowledge after due inquiry,
there are no claims, suits, actions or other proceedings pending or threatened
against Seller at law or in equity before or by any Governmental Authority,
domestic or foreign, involving or related to the Purchased Assets or which may
in any way adversely affect the performance of Seller’s obligations under this
Agreement or the transactions contemplated hereby.

 

Section 4.5            Title to Purchased Assets. Immediately prior to the
transfer of the Purchased Assets to Buyer, Seller and its Affiliates are the
sole and exclusive owners of, have good and valid title to all of the Purchased
Assets, free and clear of all Encumbrances. To Seller’s knowledge, no Third
Party holds any license, option, reversionary interest or other right with
respect to any of the Purchased Assets or the Product.

 

Section 4.6            Transferred Contracts. Seller has delivered to Buyer
complete copies of each of the Transferred Contracts, including any and all
amendments thereto and (i) each Transferred Contract is valid, binding and
enforceable on Seller (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity regardless of whether considered in a proceeding in equity
or at law) and is in full force and effect, (ii) neither Seller (nor to Seller’s
knowledge, any other party to a Transferred Contract) is in material breach,
violation of or default under any Transferred Contract and no event has occurred
that with the lapse of time or the giving of notice or both would constitute a
default thereunder, and (iii) no consent of any Person is required in connection
with the assignment of the Transferred Contracts to Buyer pursuant to this
Agreement.

 



 -8-

 

 

Section 4.7            Compliance with Applicable Law. The research and
development of the Compounds, the Products, and the Nasal Delivery Technology
has at all times been conducted in compliance with all applicable Government
Rules.

 

Section 4.8            Intellectual Property. To Seller’s knowledge, all of the
Intellectual Property Rights are valid, enforceable and in full force and
effect. To Seller’s knowledge, the use of the Compounds, the Products, and the
Nasal Delivery Technology in connection with the research, development,
manufacture, use, sale and commercialization of any Compounds, Products, or
Nasal Delivery Technology does not infringe, misappropriate or violate any
patent, copyright, trade secret or other intellectual property right of any
Third Party. Seller has not received any written charge, complaint, claim,
demand, or notice alleging any such infringement, misappropriation, or violation
in the Territory (including any such claim that Seller must license or refrain
from using any intellectual property rights relating to the Compounds, the
Products or the Nasal Delivery Technology).

 

Section 4.9            No Other Product-Related Assets. The Purchased Assets
constitute substantially all of the assets of Seller. Except for the Purchased
Assets, neither Seller nor any of its Affiliates holds any ownership, license,
option, right of reference or other right or interest in or to any patent,
copyright, trade secret, trademark, data, know-how, contractual right or other
tangible or intangible asset that is necessary or useful for the development or
commercialization of the Compound, Product, or Nasal Delivery Technology.

 

Section 4.10        Taxes. Seller does not have any Liability with respect to
any taxes for which Buyer would reasonably be expected to become liable or that
would reasonably be expected to adversely affect Buyer’s right to use and enjoy
any of the Purchased Assets, free and clear of any Encumbrances, including liens
for Taxes.

 

Section 4.11        No Brokers. Neither Seller nor any of its Affiliates has any
Liability or obligation to pay any fees or commissions to any broker, finder or
other agent (exclusive of professional fees to lawyers and accountants) with
respect to this Agreement for which Buyer could become liable or obligated or
which could result in an Encumbrance being filed against any of the Purchased
Assets.

 

Section 4.12        No Other Representations or Warranties. Except for the
representations and warranties of Seller expressly set forth in this Article 4,
neither Seller nor any other Person makes any other express or implied
representation or warranty on behalf of Seller.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the Closing Date as
follows:

 



 -9-

 

 

Section 5.1            Organization; Authority; Execution and Delivery. Buyer is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. Buyer has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Buyer and
the consummation of the transactions contemplated hereby have been authorized by
all necessary action on the part of Buyer. This Agreement has been executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
of this Agreement by Seller, constitutes the legal and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing regardless) of whether
considered in a proceeding in equity or at law.

 

Section 5.2            Consents; No Violations, Etc. The execution and delivery
of this Agreement by Buyer does not, and the consummation of the transactions
contemplated hereby (including the transfer of the Purchased Assets to Buyer)
and the compliance with the terms hereof will not: (i) violate any Applicable
Law applicable to Buyer or Parent, (ii) conflict with any provision of the
certificate of incorporation or by-laws (or similar organizational document) of
Buyer or Parent, (iii) conflict with or violate any contract to which Buyer,
Parent or any of their respective Affiliates is a party or by which it is
otherwise bound or (iv) require Buyer, Parent or any of their respective
Affiliates to obtain any approval, authorization, consent, license, exemption,
filing or registration from or with any court, arbitrator, Governmental
Authority or pursuant to any contract by which Buyer or any of its Affiliates is
bound.

 

Section 5.3            No Brokers. Neither Buyer, Parent nor any of their
respective Affiliates has any Liability or obligation to pay any fees or
commissions to any broker, finder or other agent (exclusive of professional fees
to lawyers and accountants) with respect to this Agreement for which Seller
could become liable or obligated.

 

Section 5.4            Litigation. To Buyer’s knowledge, there are no claims,
suits, actions or other proceedings pending or threatened against Buyer, Parent
or any of their respective Affiliates at law or in equity before or by any
Governmental Authority, domestic or foreign, which may in any way adversely
affect the performance of Buyer’s obligations under this Agreement or the
transactions contemplated hereby.

 

Section 5.5            No Other Representations or Warranties. Except for the
representations and warranties of Buyer expressly set forth in this Article 5,
neither Buyer nor any other Person makes any other express or implied
representation or warranty on behalf of Buyer.

 

ARTICLE 6
OTHER AGREEMENTS

 

Section 6.1            Restrictive Covenants. As a material inducement for Buyer
to enter into this Agreement, Seller and each Executive Shareholder agree to the
covenants and restrictions set forth below in this Section 6.1, and Seller and
each Executive Shareholder hereby acknowledge and agree that Buyer would not
execute and deliver this Agreement and consummate the transactions contemplated
hereby in the absence of such covenants by Seller and the Executive
Shareholders.

 



 -10-

 

 

(a)                Seller and the Executive Shareholders: (i) shall not,
directly or indirectly, disclose or use or otherwise exploit for their own
benefit or for the benefit of any other Person, any of the Know-How, Technical
Information or other non-public information included in the Purchased Assets
(collectively, “Confidential Information”) and (ii) shall safeguard any
Confidential Information in their possession or control by all reasonable
measures. Seller and each Executive Shareholder acknowledge and agree that any
and all Confidential Information will be, as of the Closing Date, the exclusive
property of Buyer.

 

(b)               For a period of three (3) years from the Closing Date (the
“Restricted Period”), Seller and each Executive Shareholder shall not (whether
directly or through any Affiliate, licensee or other Third Party) develop,
assist in the development, sell, market or commercialize any products or
therapies containing oxytocin, noiciceptin or any derivatives thereof (the
“Restricted Field”)

 

(c)                Each Executive Shareholder further agrees that, during the
Restricted Period, he will not directly or indirectly, serve as director,
consult with, provide services to, own any interest in or otherwise provide
finances to any Person that is engaged in the Restricted Field (other than
ownership of stock or other securities in a publicly traded entity).

 

(d)               During the Restricted Period, Seller and each Executive
Shareholder shall not solicit for employment or other engagement any employee or
agent of Buyer or any of its Affiliates.

 

Section 6.2            Seller’s Name. Within thirty (30) Business Days after the
Closing Date, Seller shall (a) amend its Certificate of Incorporation to a name
not containing the word “Trigemina” or any term confusingly similar thereto and
(b) abandon any and all fictitious business name filing(s) for any name that
includes “Trigemina” or any term confusingly similar thereto.

 

Section 6.3            Bulk Sales. Seller shall use best efforts to comply with
the provisions of any bulk sales, bulk transfer or similar Applicable Laws of
any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Purchased Assets to Buyer; it being understood that any
Liabilities arising out of the failure of Seller to comply with the requirements
and provisions of any bulk sales, bulk transfer or similar Applicable Laws of
any jurisdiction shall be treated as Excluded Liabilities.

 

Section 6.4            Reserved.

 

Section 6.5            Reserved.

 



 -11-

 

 

Section 6.6            Risk of Loss. The risk of loss with respect to any
Purchased Asset will remain with Seller unless and until the Closing has been
consummated in accordance with the terms of this Agreement. The Closing shall be
deemed effective for all purposes as of 12:01 A.M., Eastern Time, on the first
day following the Closing Date.

 

Section 6.7            Reserved.

 

Section 6.8            Reserved.

 

Section 6.9            Further Assurances. Each Party, upon the request of the
other Party and without further consideration, will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to effect complete
consummation of the transactions contemplated by this Agreement.

 

Section 6.10        Stanford License. The Parties have negotiated and agreed
upon a Settlement, Assignment and Assumption Agreement with Stanford
(“Assignment and Assumption Agreement”) providing for: (a) the payment by Buyer
of One Hundred Seventy-Five Thousand Two Hundred Forty One Dollars ($175,241) in
order to settle all outstanding and past due amounts under the Stanford License;
(b) the payment by Buyer of the Seventy-Five Thousand Dollars ($75,000)
assignment fee as required in order to assign the Stanford License; (c) the
assignment and assumption of the Stanford License by Seller; and (d) any other
amendments or modifications that the Parties and Stanford negotiated and agreed
upon. The Assignment and Assumption Agreement shall be signed by the Parties and
Stanford and effective on the Closing Date.

 

ARTICLE 7
RESERVED

 

ARTICLE 8
INDEMNIFICATION; LIABILITY

 

Section 8.1            Indemnification by Seller. Subject to the terms and
conditions of this Article 8, Seller hereby agrees to indemnify and defend Buyer
and its Affiliates, and their respective officers, directors and employees (the
“Buyer Indemnified Parties”) against, and agrees to hold them harmless from, any
Losses to the extent such Losses arise from or in connection with the following:

 

(a)                any breach by Seller of any representation or warranty made
by Seller under this Agreement;

 

(b)               any breach by Seller of any of its covenants, agreements or
obligations contained in this Agreement;

 



 -12-

 

 

(c)                any taxes of Seller; and

 

(d)               any of the Excluded Liabilities.

 

Section 8.2            Indemnification by Buyer. Subject to the terms and
conditions of this Article 8, Buyer hereby agrees to indemnify and defend Seller
and its officers, directors and employees (the “Seller Indemnified Parties”)
against, and agrees to hold them harmless from, any Losses to the extent such
Losses arise from or in connection with the following:

 

(a)                any breach by Buyer of any representation or warranty made by
Buyer under this Agreement;

 

(b)               any breach by Buyer of any of its covenants, agreements or
obligations contained in this Agreement; and

 

(c)                any of the Assumed Liabilities.

 

Section 8.3            Certain Limitations. The aggregate amount of all Losses
that may be recovered by the Buyer Indemnified Parties from Seller pursuant to
all claims for indemnification under Section 8.1(d), for breaches of
representations and/or warranties under Section 8.1(a) (other than with respect
to (A) fraud and/or (B) Seller’s breach of any of the representations or
warranties in Section 4.1 (“Organization; Authority; Execution and Delivery”),
Section 4.3 (“Consents; No Violation, Etc.”) or Section 4.5 (“Title to Purchased
Assets”) (collectively, the “Fundamental Representations”)), and the aggregate
amount of all Losses that may be recovered by the Seller Indemnified Parties
from Buyer pursuant to all claims for indemnification for breaches of
representations and/or warranties under Section 8.2(a), shall not exceed, in
each case, Two Million Four Hundred Forty-Five Thousand Dollars ($2,445,000.00)
(the “Cap”). For the avoidance of doubt, the Cap shall not apply to either
Party’s indemnity obligations under Section 8.1(b), Section 8.1(c), Section
8.2(b), or Section 8.2(c).

 

Section 8.4            Survival of Representations and Warranties. Except for
the Fundamental Representations (which shall survive and remain in full force
and effect at all times after the Closing Date), the representations and
warranties set forth in Article 4 and Article 5 shall survive and remain in full
force and effect until the date that is twenty-four (24) months after the
Closing Date, and neither Seller nor Buyer will have Liability with respect to
any such claim unless Buyer or Seller, as applicable, notifies the other of such
a claim on or before such twenty-four (24) month date.

 

Section 8.5            Sole Remedy. Except in the event of fraud, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims with respect to breaches of any representation or warranty stated
in Article 4 or Article 5 shall be pursuant to the rights to indemnification set
forth in this Article 8.



 



 -13-

 

 

Section 8.6            Indemnity Procedures.

 

(a)                In order for an indemnified party under this Article 8 (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, the Indemnified Party will, within a reasonable period of time
following the discovery of the matters giving rise to any Losses, notify its
applicable insurer and the indemnifying party under this Article 8 (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of the Losses and the amount
of the Liability estimated to accrue therefrom; provided, however, that failure
to give notification will not affect the indemnification provided hereunder,
except to the extent the Indemnifying Party will have been actually prejudiced
as a result of the failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information, records and documentation
reasonably requested by the Indemnifying Party with respect to such Losses. The
Indemnifying Party shall control all litigation reflecting to the
indemnification, including without limitation choice of counsel, staffing, and
all decisions to be made with the litigation.

 

(b)               If the indemnification sought pursuant hereto involves a claim
made by a Third Party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to participate in the defense of such Third
Party Claim and, if it so chooses, to assume the defense of such Third Party
Claim with counsel selected by the Indemnifying Party. Should the Indemnifying
Party so elect to assume the defense of a Third Party Claim, the Indemnifying
Party will not be liable to the Indemnified Party for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof. If the Indemnifying Party assumes such defense, the Indemnifying Party
will control such defense. The Indemnifying Party will be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Third Party Claim as provided above). If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all of
the Parties hereto will cooperate in the defense or prosecution thereof. Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information,
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnifying Party
will seek the approval of the Indemnified Party (not to be unreasonably
withheld) to any settlement, compromise or discharge of such Third Party Claim
the Indemnifying Party may recommend if, pursuant to or as a result of such
settlement or cessation, (i) injunctive or other equitable relief will be
imposed against the Indemnified Party or (ii) if such settlement does not
expressly and unconditionally release the Indemnified Party from all Liabilities
and obligations with respect to such Third Party Claim with prejudice. Whether
or not the Indemnifying Party will have assumed the defense of a Third Party
Claim, the Indemnified Party will not admit any Liability with respect to, or
settle, compromise or discharge, such Third Party Claim without the Indemnifying
Party’s prior written consent. The Indemnifying Party shall reimburse upon
demand, all reasonable costs and expenses incurred by the Indemnified Party in
cooperation with the defense or prosecution of the Third Party Claim. Except
with the written consent of the Indemnifying Party, no settlement of any Third
Party Claim shall be determinative of the amount of Losses relating to such
matter or whether an Indemnified Party is entitled to indemnification hereunder.

 



 -14-

 

 

ARTICLE 9
GENERAL PROVISIONS

 

Section 9.1            Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby will be paid by the Party incurring
such costs and expenses.

 

Section 9.2            Notices. All notices and other communications required or
permitted to be given or made pursuant to this Agreement shall be in writing
signed by the sender and shall be deemed duly given: (a) on the date delivered,
if personally delivered, (b) on the date sent by facsimile with automatic
confirmation by the transmitting machine showing the proper number of pages were
transmitted without error, (c) on the Business Day after being sent by Federal
Express or another recognized overnight mail service which utilizes a written
form of receipt for next day or next Business Day delivery, or (d) upon receipt
after mailing, if mailed by United States postage-prepaid certified or
registered mail, return receipt requested, in each case addressed to the
applicable party at the address set forth below; provided that a Party may
change its address for receiving notice by the proper giving of notice
hereunder:

 

if to Buyer, to:

 

Address: 

Tonix Pharmaceuticals Holding Inc 

509 Madison Avenue #1608 

New York, NY 10022 

Attn: Seth Lederman, M.D. 

  Chief Executive Officer

 

with a copy to:

 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Facsimile: (973) 597-2400 

Attn: Michael J. Lerner, Esq.

  

if Seller, to:

 

Trigemina Holdings, Inc. 

1036 Country Club Drive, Suite 200 

Moraga, CA 94556 

Attn: Michael Scaife, Ph.D. 

 



 -15-

 

 

Section 9.3            Headings. The table of contents and headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

Section 9.4            Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any law or
public policy, all other terms and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order to
ensure that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 9.5            Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. Signatures provided
by facsimile transmission or in Adobe Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

 

Section 9.6            Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersede all prior agreements
and understandings both written and oral (including any letter of intent,
memorandum of understanding electronic communicators, e-mail or term sheet),
between the Parties with respect to the subject matter hereof. Except as
specifically provided herein, this Agreements is not intended to confer upon any
Person other than the Parties any rights or remedies hereunder.

 

Section 9.7            Governing Law. This Agreement and all matters arising
directly or indirectly herefrom shall be governed by and construed and enforced
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely in such state, without giving effect to the
conflict of law principles thereof.

 

Section 9.8            Jurisdiction; Venue, Service of Process. Buyer and Seller
each agrees to irrevocably submit to the sole and exclusive jurisdiction of the
state and federal courts located in New York County, New York for any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby, and hereby waives any objection to the laying of venue in
such courts. Each Party agrees that service of any process, summons, notice or
document by U.S. registered mail or recognized international courier service to
such Party’s address set forth in this Agreement shall be effective service of
process.

 

Section 9.9            Publicity. Neither Party will make any public
announcement concerning, or otherwise publicly disclose, any information with
respect to the transactions contemplated by this Agreement or any of the terms
and conditions hereof without the prior written consent of the other Party,
provided, however, that Buyer may issue a press release about this transaction
on or after the Closing Date. Notwithstanding the foregoing (a) either Party may
make any public disclosure concerning the transactions contemplated hereby that
in the opinion of such Party’s counsel may be required by any Government Rule or
the rules of any stock exchange on which such Party’s or any of its Affiliates’
securities trade and (b) Buyer may publicize its development of the Compounds,
the Nasal Delivery Technology and/or any resulting Products without approval
from Seller.

 



 -16-

 

 

Section 9.10        Assignment. Neither Party may assign its rights or
obligations under this Agreement without the prior, written consent of the other
Party; provided, however, that notwithstanding the foregoing, either Party may
assign its rights and obligations under this Agreement, without any obligation
to obtain the other Party’s consent, to (i) any of its Affiliates or (ii) in
connection with any merger, consolidation, sale of all or substantially all of
the assets of such Party (or, in the case of Buyer, Buyer’s business related to
the Product) or any similar transaction. Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement. No assignment will relieve either Party of its responsibility for the
performance of any obligation. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

Section 9.11        Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed by both Parties. Each Party may, by a
signed written instrument, waive compliance by the other Party with any term or
provision of this Agreement that such other Party was obligated to comply with
or perform.

  

[Remainder of Page Intentionally Left Blank- Signature Page to Follow]

 

 -17-

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the date first
written above.

  

TONIX PHARMACEUTICALS, INC.   TRIGEMINA HOLDINGS, INC.      



By: 

    By:





          Name:  Seth Lederman, M.D.   Name:  Michael Scaife, Ph.D.      
Title:  Chief Executive Officer   Title:  Chief Executive Officer

  

Executive Shareholders
(solely for the purposes of (Section 6.1)): 

 

By:_________________________________

  

Name: Michael C. Scaife, Ph.D. 

 

By:_________________________________

 

Name: Taylor Rooke

 

By:_________________________________

 

Name: Shashidhar Kori, M.D.

  

[Signature page to Asset Purchase Agreement]

 

 

 

 

EXHIBIT A
Certain Transferred Contracts

 

Stanford License

 

[***]






 

 

 

 

EXHIBIT B
Form of Lock-Up Agreement

 

Lock-Up Agreement

 

[●], 2020

 

Tonix Pharmaceuticals Holding Corp. 

509 Madison Avenue, Suite 1608 

New York, New York 10022 

 

Ladies and Gentlemen:

 

The undersigned understands that Trigemina Holdings, Inc. (“Trigemina”), a
Delaware corporation, propose to enter into an Asset Purchase Agreement (the
“Agreement”) with Tonix Pharmaceuticals, Inc. (“TPI”), a Delaware corporation
and wholly owned subsidiary of Tonix Pharmaceuticals Holding Corp., a Nevada
corporation (the “Company”), providing for the payment of Equity Consideration
as set forth in the Agreement, the issuance of shares of common stock, par value
$0.001 per share, of the Company (the “Common Shares”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Agreement.

 

To induce TPI to enter into the Agreement, the undersigned hereby agrees that,
without the prior written consent of the Company, the undersigned will not,
during the period commencing on the date hereof and ending twelve (12) months
after the date on which the Common Shares are issued to the undersigned with
respect to the Equity Consideration (the “Lock-Up Period”), (1) offer, pledge,
sell, contract to sell, grant, lend, or otherwise transfer or dispose of,
directly or indirectly, any Common Shares issued with respect to that Equity
Consideration or any securities convertible into or exercisable or exchangeable
for such Common Shares, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”); (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Lock-Up Securities,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Lock-Up Securities, in cash or otherwise; or (3) publicly
disclose the intention to make any offer, sale, pledge or disposition, or to
enter into any transaction, swap, hedge or other arrangement relating to any
Lock-Up Securities. The undersigned also agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the undersigned’s Lock-Up Securities except in
compliance with this lock-up agreement.

 

The undersigned understands that the Company and TPI are relying upon this
lock-up agreement in proceeding toward execution of the Agreement. The
undersigned further understands that this lock-up agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives, successors
and assigns.

 



 

 

 

  Very truly yours,       (Name - Please Print)       (Signature)       (Name of
Signatory, in the case of entities - Please Print)       (Title of Signatory, in
the case of entities - Please Print)         Address:                          

 

[Signature page to Lock-Up Agreement]

 

 

 

 



 

EXHIBIT C 

Form of Support Agreement

 

SHAREHOLDER VOTING AGREEMENT

 

THIS SHAREHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of June 11 2020, by and among Tonix Pharmaceuticals, Inc. (the “Company”), Tonix
Pharmaceuticals Holding Corp. (the “Parent”) and Trigemina Holdings, Inc. (the
“Stockholder”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Asset Purchase Agreement, as defined below.

 

RECITALS

 

A.       WHEREAS, concurrent herewith, Stockholder and Company are entering into
an Asset Purchase Agreement (the “Asset Purchase Agreement”), pursuant to which
Stockholder shall receive 2,000,000 shares of Parent’s common stock, $0.001 par
value (the “Common Stock”);

 

B.       WHEREAS, as an inducement to enter into the Asset Purchase Agreement,
and as one of the conditions to the consummation of the transactions
contemplated by the Asset Purchase Agreement, the Stockholder has agreed to
enter into this Agreement; and

 

C.       WHEREAS, Stockholder agrees to vote the shares of Common Stock (the
“Shares”) over which Stockholder has voting power pursuant to the Asset Purchase
Agreement as described below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Agreement to Vote Shares.

 

(a)       From the date hereof until the Expiration Date (as defined below), at
every meeting of the stockholders of Parent, and at every adjournment or
postponement thereof, and on any action or approval by written consent of the
stockholders of Parent, in each case, Stockholder (in its capacity as a
stockholder) shall appear at the meeting or otherwise cause Stockholder’s Shares
to be present for purposes of establishing a quorum and shall vote such Shares
in favor of each matter proposed and recommended for approval by Parent’s
management at such meeting.

 

(b)       If Stockholder is the beneficial owner, but not the record holder, of
the Shares, Stockholder agrees to take all actions necessary to cause the record
holder and any nominees to vote all of Stockholder’s Shares in the manner
provided in Section 1(a).

 

2.       Representations and Warranties of Stockholder. Stockholder represents
and warrants to Company and Parent that:

 

(a)       Stockholder has, and at all times will have, full legal power,
authority and right to vote or to direct the voting of all Stockholder’s Shares
then owned of record or beneficially by Stockholder as described in this
Agreement, without the consent or approval of, or any other action on the part
of, any other Person. Without limiting the generality of the foregoing,
Stockholder has not and will not enter into any voting agreement (other than
this Agreement) with any Person with respect to any of Stockholder’s Shares, has
not and will not grant any Person any proxy (revocable or irrevocable) or power
of attorney with respect to any of Stockholder’s Shares, has not and will not
deposit any of Stockholder’s Shares in a voting trust or enter into any
arrangement or agreement with any Person limiting or affecting his legal power,
authority or right to vote Stockholder’s Shares on any matter.

 



 

 

 

(b)       The execution and delivery of this Agreement and the performance by
Stockholder of the covenants and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which Stockholder is a party or by which Stockholder (or any of
its assets) is bound.

 

3.       Termination. This Agreement shall terminate on the date (the
“Expiration Date”) that is the earlier of (i) fifteen (15) years after the date
of this Agreement or (ii) the date when Stockholder no longer owns any Shares of
Parent, provided that the Company may, at its sole discretion, extend the period
specified in Section 3(i) prior to the Expiration Date by giving notice to
Stockholder at any time within the two (2) year period prior to the expiration
of such period. Upon such termination, no party shall have any further
obligations or liabilities hereunder; provided that such termination shall not
relieve any party from Liability for any breach of this Agreement prior to such
termination.

 

4.       Miscellaneous Provisions.

 

(a)       Amendments, Modifications and Waivers. No amendment, modification or
waiver in respect of this Agreement shall be effective against any party unless
it shall be in writing and signed by Stockholder, the Company and Parent.

 

(b)       Entire Agreement. This Agreement constitutes the entire agreement
among the parties to this Agreement and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.

 

(c)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
applicable principles of conflicts of law thereof. The parties submit to the
exclusive jurisdiction of that state and federal courts located in New York for
any action, dispute or proceeding arising out of this Agreement.

 

(d)       Assignment and Successors. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto.
This Agreement and all the provisions hereof may not be assigned by Stockholder
or the Company or Parent without the prior written consent of each party.
Stockholder is free to transfer its Shares, but any transferee of Stockholder’s
Shares must enter into a joinder to this Agreement (no joinder is required if
such Shares are transferred in anonymous open market trading in ordinary
brokerage transactions that are not pre-arranged or pre-solicited).

 



 

 

 

(e)       No Third Party Rights. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than the parties hereto)
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

(f)       Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(g)       Specific Performance; Injunctive Relief. Stockholder acknowledges that
the Company or Parent may be irreparably harmed and that there may be no
adequate remedy at law for a breach of any of the covenants or agreements of
Stockholder set forth in this Agreement. Therefore, Stockholder hereby agrees
that, in addition to any other remedies that may be available to the Company or
Parent upon any such breach, the Company or Parent, or both of them, shall have
the right to seek specific performance, injunctive relief or any other remedies
available to such party at law or in equity.

 

(h)       Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing (which shall include
communications by e-mail) and shall be delivered (a) in person or by courier or
overnight service, or (b) by e-mail with a copy delivered as provided in clause
(a):

 

(i)If to the Company:

 

Tonix Pharmaceuticals, Inc. 

509 Madison Ave. 

Suite 1608 

New York, NY 10020 

Attn: Seth Lederman, MD – Chief Executive Officer

  

(ii)If to Parent:

 

Tonix Pharmaceuticals Holding Corp. 

509 Madison Ave. 

Suite 1608 

New York, NY 10020 

Attn: Seth Lederman, MD – Chief Executive Officer

 

with a copy (which shall not constitute notice) to: 

 

Lowenstein Sandler, LLP 

One Lowenstein Drive 

Roseland, New Jersey 07068 

Attn: Michael J. Lerner 

E-Mail: mlerner@lowenstein.com 

Facsimile No.: +1 973-597-6395

 

 

 

 



 

(iii)If to Stockholder:



 

TRIGEMINA, INC. 

1036 Country Club Drive, Suite 200 

Moraga, CA 94556 

Attention: Michael Scaife, Ph.D. 

 

or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 6(h). Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by e-mail transmission or mail as aforesaid, the date on
which such notice, request, instruction or document is received shall be the
date of delivery.

 

(i)       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart.

 

(j)       Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

[Signatures on the Following Pages]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  COMPANY:             TONIX PHARMACEUTICALS, INC.             By:       Name:
Seth Lederman     Title: President & Chief Executive Officer             PARENT:
            TONIX PHARMACEUTICALS HOLDING CORP.             By:       Name: Seth
Lederman     Title: President & Chief Executive Officer             STOCKHOLDER:
            TRIGEMINA HOLDINGS, INC.             By:       Name: Michael Scaife,
Ph.D.     Title: Chief Executive Officer  



 

 

 